DETAILED ACTION
EXAMINER’S AMENDMENT / NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The IDS filed on March 30, 2021 is hereby acknowledged and has been placed of record.  Please find attached a signed copy of the IDS.

Election/Restrictions – Rejoinder Statement
3.	Claim 27 remains generic to previously identified species A1-A9, B1-B9, C1-C9 and D1-D9, and claim 27 is allowed.  Accordingly, the species restriction of record is hereby withdrawn and claims 42-45 and 49-52, directed to at least one of the non-elected species previously withdrawn from consideration as a result of the restriction requirement, are no longer withdrawn and are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on March 16, 2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions and/or species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark St. Amour on April 7, 2021.  Please refer to the Examiner-Initiated Interview Summary, Form PTO-413, mailed herewith.
The application has been amended as follows:
In claim 35, on line 2, “are” has been deleted.
In claim 49, on line 3, --of the two edge regions-- has been inserted between “region” and “of”.
In claim 50, on line 1, --at least one-- has been inserted between “the” and “through-hole”.
In claim 50, on line 1, --having a hopper-shaped hole inlet opening-- has been inserted between “through-hole” and “has”.
In claim 51, on line 1, -- wherein both of the at least one through-hole in the central region and the at least one through-hole in the at least one edge region have the hopper-shaped hole inlet opening, and-- has been inserted between “49,” and “wherein”.
In claim 52, on line 4, --of the two edge regions-- has been inserted between “region” and “of”.

Allowable Subject Matter
5.	Claims 27-30, 32-35, 38, 39, 41-45 and 47-53 are allowed.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W GORMAN whose telephone number is (571)272-4901.  The examiner can normally be reached on Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/DARREN W GORMAN/Primary Examiner, Art Unit 3752